Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Note:  claims filed 07/27/2022 are entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  independent claims 1, 7, and 12 require, respectively, a material comprising a metal inorganic framework having the formula Cu2I2Se6; and the closest prior art references are Alpen et al. (US 4,060,672), Rabenau, Von A. et al. "Chalkogenidhalogenide des Kupfers", Rabenau, A. et al. "Spectral Reflectance Measurements on Ternary Compounds of Copper with Group VI and VII Elements", and Milius, W. et al. "The Crystal Structure of Copper Iodide Triselenide CuIS3, A Reactant in an n-CuInSe2 Based Solar Cell".  However, the prior art does not disclose a material comprising a metal inorganic framework having the formula Cu2I2Se6 in conjunction with the other limitations required in claims 1, 7, and 12, respectively.  Dependent claims 3-6, 9-11, and 14 are allowed due to their respective dependence on claims 1, 7, and 12.
With regard to claims 2, 8, and 13, the closest prior art references are Pfitzner, Arno et al., "TeS2 Radical Anions in CuBrCu1.2TeS2", Angew. Chem. Int. Ed. 1998, 37, No. 13/14, pages 1955-1957. (Year: 1998); M. Arai et al., "Phase Transition of CuITe", Journal of Thermal Analysis and Calorimetry, Vol. 69, pages 905-908. (Year: 2002); Pfitzner, Arno et al., "CuBrSe2: a Metastable Compound in the System CuBr/Se", Z. anorg. allg Chem. 1999, 625, pages 201-206. (Year: 1999); Pfitzner, Arno et al., "(CuI)3Cu2TeS3: Layers of Cu2TeS3 in Copper(I) Iodide", Angev. Chem. Int. Ed. Engl., 36, No. 9, pages 982-984. (Year: 1997), Arai et al. ("Phase Transition of CuBrTexSe1-x"), and "Mixed Chalcogen Rings in Copper(I) Halides: Crystal Structures of CuBrSe2.36S0.64, CuISe2.6S0.4, and CuISe1.93Te1.07" (see attached abstract).
The prior art does not disclose, however, a metal inorganic framework is a solid solution having the formula Cu2IxBr2-xSeyTe6-y or Cu2IxBr2-xSeyS6-y where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 3 in conjunction with the other limitations required in claims 2, 8, and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726